Citation Nr: 1507821	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right eye condition.

3.  Whether material evidence has been submitted to reopen a claim for service connection for a gastrointestinal disorder.

4.  Whether new material evidence has been submitted to reopen a claim of exostosis of the right upper leg.

5.  Entitlement to an increased rating for residuals of a fracture to the right wrist, to include a current 10 percent rating for nerve damage and a 10 percent rating for orthopedic impairment.

6.  Entitlement to an increased rating for residuals of a fracture to the left wrist, to include a current 10 percent rating for nerve damage and a 10 percent rating for orthopedic impairment.

7.  Entitlement to a compensable rating for bilateral hearing loss.

8.  Entitlement to service connection for residuals of cyst removal on left lower extremity.

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PSTD) and depression.

10.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PSTD) and depression.

11.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1962 to October 1965

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an December 2008 rating decision of the Decatur, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the St. Petersburg, Florida RO.

In December 2014, the Veteran presented sworn testimony during a video-conference Board hearing, which was presided over by the undersigned Veterans Law Judge.  In his Board hearing, the Veteran withdrew his appeals as to the issues entitlement to service connection for a low back disorder, entitlement to service connection for a right eye condition, whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal disorder and whether new material evidence has been submitted to reopen a claim of exostosis of the right upper leg.  A transcript of this hearing has been associated with the Veteran's claims file. 

The issues of entitlement to increased ratings for right wrist residuals, entitlement to an increased rating for left wrist residuals, entitlement to a compensable rating for bilateral hearing loss, entitlement to service connection for residuals of cyst removal on left lower extremity, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On December 12,  2014, on the record at the Video Conference Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for entitlement to service connection for a low back disorder, entitlement to service connection for a right eye condition, whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal disorder and whether new material evidence has been submitted to reopen a claim of exostosis of the right upper leg.

2.  In May 2006 the RO issued a rating decision that denied service connection for an acquired psychiatric disability and no appeal was perfected from this decision.  
 
3.  Since the May 2006 decision, evidence sufficient to substantiate the Veteran's claim of entitlement to service connection for an acquired psychiatric disability has been submitted.
 
4.  An acquired psychiatric disability was incurred during active service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals with respect to the issues of entitlement to service connection for a low back disorder, entitlement to service connection for a right eye condition, whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal disorder and whether new material evidence has been submitted to reopen a claim of exostosis of the right upper leg by the Veteran (or his authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The May 2006 rating decision that continued a prior denial of service connection for acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).
 
3.  With respect to the Veteran's claim for service connection for an acquired psychiatric disability, new and material evidence has been received since the May 2006 denial. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2014).
 
4.  The criteria for service connection for an acquired psychiatric disability are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

-Withdrawn Appeals- 
 Issues 1 Through 4

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014). Withdrawal may be made by the Veteran or by his authorized representative on the record at a hearing. 38 C.F.R. § 20.204.  In the present case, the Veteran and his authorized representative, withdrew his appeals of entitlement to service connection for a low back disorder, entitlement to service connection for a right eye condition, whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal disorder and whether new material evidence has been submitted to reopen a claim of exostosis of the right upper leg on the record of his December 2014 hearing; hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of service connection for these issues and the appeals as to these issues are therefore dismissed.

Duties to Assist and Notify

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals to reopen his claim for service connection for an acquired psychiatric disability to include PTSD and his underlying claim for service connection for an acquired psychiatric disability to include PTSD and remanding the remaining claims there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

New and Material Evidence
 
Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).
 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

	(CONTINUED ON NEXT PAGE)


Merits - New and Material Evidence PTSD
 
The Veteran was denied service connection for an acquired psychiatric disability to include anxiety and depression in a May 2006 rating decision because there was no evidence that the Veteran's acquired psychiatric disability was incurred in service.  
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.
 
The Veteran submitted correspondence from a VA psychologist explaining that the Veteran's enuresis was a symptom of his anxiety and PTSD from being assaulted by another solider while on  active duty and his symptoms have continued throughout the Veteran's life.  This correspondence is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for an acquired psychiatric disability.  Specifically, due to the prior lack of evidence of an in-service incurrence, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for an acquired psychiatric disability to include PTSD is reopened. 38 U.S.C.A. § 5108.  

	(CONTINUED ON NEXT PAGE)


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits-Service Connection PTSD

The Veteran has a current diagnosis of PTSD as noted in an October 2011 correspondence from the Veteran's VA psychologist. 

With regard to in service incurrence of a psychiatric disability, the Veteran's service treatment records include reference to bed wetting, depression or excessive worry, and shortness of breath in his July 1965 separation from service "Report of Medical History."  This incurrence is supported by a November 1963 Clinical Record wherein the Veteran was seen by a clinician and admitted for "[n]octur[n]al enuresis."  Of note, the Veteran had no instance of nocturnal enuresis while he was admitted and was discharged.  The Veteran's STRs also include a "Disposition Form" wherein it was remarked "Disapproved on basis of emotional instability and immaturity."  Lastly, in September 1964 a STR contains the following entry, "[Veteran] states that he cannot return to full duty because it makes him 'so nervous'  Very immature can change his mind in a few seconds.  Wants back into unit with Guard Duty.  I suggest DC profile and stress him, then consider transfer vs. 209 depending on his reaction."  (Emphasis added).  

The Veteran testified that he was targeted and assaulted by another soldier and this led to his anxiety and enuresis in service. The Board finds the Veteran's testimony to be credible and that the Veteran is competent to report such symptoms.  

Regarding a nexus between the Veteran's current PTSD and the in-service incurrence, the Board directs attention to the October 2011 correspondence from the Veteran's psychologist who writes, "[the Veteran] was initially seen for anxiety while serving in the Army in Germany [...] This led to him experiencing [...] enuresis" He continues "[t]hese symptoms, except the enuresis, have continued throughout his life and created problems functioning in occupational and social areas."  

In view of the totality of the evidence, especially, the October 2011 correspondence from the VA psychologist which diagnosed the Veteran with PTSD and includes a reasoned analysis connecting the Veteran's current PTSD to his symptoms of anxiety and the STRs documenting enuresis in service and the evidence of complaints by the Veteran in service of anxiety and enuresis, the Board finds service connection for an acquired psychiatric disability, to include PTSD, is warranted.


ORDER

The appeal of entitlement to service connection for a low back disorder, is dismissed.

The appeal of entitlement to service connection for a right eye condition, is dismissed.

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal disorder, is dismissed.

The appeal as to whether new material evidence has been submitted to reopen a claim of exostosis of the right upper leg, is dismissed.

New and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric condition, to include PTSD, and the claim is reopened.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is granted.

REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals of entitlement to increased ratings for left and right residuals of wrist fractures, entitlement to a compensable rating for bilateral hearing loss, entitlement to service connection for residuals of cyst removal on left lower extremity, and entitlement to TDIU.  

-Bilateral Wrist Residuals -

The Board finds that the VA examination provided to the Veteran on September 2011 was inadequate.  The Board notes that the Veteran provided credible testimony at his hearing regarding his painful motion in his wrist, that the 2011 examiner noted that the Veteran "Flare-up pain every day, any activity, relieved by rest and Tylenol," but nonetheless stated in the "range of motion" section of the VA examination that the Veteran has no objective evidence of painful motion.  Due to these and other inconsistencies in the examination report, the Board finds that the VA examiner's findings are in question and inadequate. Accordingly, the Board finds that a new examination to adequately and properly address the Veteran's bilateral wrist residuals to include both neurological and orthopedic symptomatology is necessary.  

	(CONTINUED ON NEXT PAGE)


 - Bilateral Hearing Loss-

The Veteran has claimed since his last VA examination that his bilateral hearing loss has worsened.  The Veteran's last VA examination, to determine the status of his hearing loss, was in November 2008.  As a result, and given the time that has transpired since his last examination and the outstanding VA records addressed above, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

- Residual of Cyst Removal Left Lower Leg-

The Veteran contends that he had a cyst removed from his leg when he was in service, and he has not been provided an examination to address the residual scarring.  The STRs corroborated that the Veteran had a March 1963 procedure to remove a cyst from his left lower leg.  Given that the Veteran presented credible testimony about his scars, that he is competent to observe a scar, and no examination has been provided as to this disability, the Board finds that an examination and opinion as to whether the Veteran's current scar is related to the surgery he incurred in service after an operation to remove a cyst from his left leg.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

	(CONTINUED ON NEXT PAGE)


Appeal for TDIU

Regarding the Veteran's claim for TDIU, the Board notes that the outcome of the Veteran's claims for increased ratings for a bilateral wrist disabilities, bilateral hearing loss, and recent service connection for an acquired psychiatric disability to include PTSD which has not yet been rated, could impact the adjudication of his TDIU claim.  Therefore, these claims are inextricably intertwined, and a Board decision on the TDIU claim at this time would be premature.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (two claims are inextricably intertwined "where a decision on one issue would have a 'significant impact' upon another, and that impact in turn 'could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources.).

Outstanding Records

-Social Security Administration (SSA) Records-

The Board notes the Veteran claims file contains a July 2006 award letter from SSA, but the claims file does not contain evidence that VA attempted to procure any medical records produced by the disposition of this SSA adjudication.  The AOJ should ensure that any Veteran's appeal to SSA have been associated with the Veteran's claims file.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2014).

-Private Treatment Records-

The Board further notes that the Veteran's attorney submitted a June 25, 2014 cover letter which included a reference to "Southeast Georgia Health System - Medical Records (402 pages)."  These records do not appear in the claims file.  Action should be taken to ensure that they are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Notify the Veteran that the Board is particularly interested in the in records his attorney listed in his June 25, 2014 cover letter referencing "Southeast Georgia Health System - Medical Records (402 pages)."  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

2.  Request from SSA all of the records related to the Veteran's claim for SSA disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder. All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  After the above development is accomplished, schedule the Veteran for a VA examination of his left and right wrist, to include neurological as well as orthopedic findings.  The examination should be conducted by an examiner who has not previously examined the Veteran, specifically, the September 2011 VA examiner should NOT be selected to conduct the examination.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

After considering the pertinent information and examination the Veteran, the VA examiner should comment on the nature and severity of the Veteran's left and right wrist disabilities, to include discussion of both the neurological and orthopedic symptomatology.  The examiner is reminded that the Veteran is competent to report observable symptomatology related to his bilateral wrist conditions.

4.  After the above development is accomplished, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  
 
5.  After the above development is accomplished, schedule the Veteran for a VA examination to identify any scarring on the Veteran's left leg. The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

After considering the pertinent information in the record in its entirety, the VA examiner is asked provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater), that any left leg scarring identified was incurred or is etiologically related to the Veteran's active service, to include the removal of  cyst in service.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

6.  After the above development is accomplished, schedule the Veteran for an examination to determine the degree of occupational functional impairment of the Veteran's service-connected disabilities, i.e. whether they render him unable to obtain or maintain substantial gainful employment.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

7.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

8.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to increased ratings for right and left residuals of wrist fractures, entitlement to a compensable rating for bilateral hearing loss, entitlement to service connection for residuals of cyst removal on left lower extremity, and entitlement to TDIU.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

 The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


